As filed with the Securities and Exchange Commission on October 27, 2010 Registration No. 333-74992 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING MAGNUS INTERNATIONAL RESOURCES INC. Nevada 98-0351859 55972Y 10 3 (State or other jurisdiction (Primary Standard Industrial (I.R.S. Employer (CUSIP Number) of incorporation or organization) Classification Number) Identification Number) Suite 115 – 280 Nelson Street Vancouver, BC, Canada V6B 2E2 (Executive Office) With copy to: Devlin Jensen Barristers & Solicitors Attn: Mike Shannon Suite 2550 – 555 W. Hastings St. Vancouver, British Columbia, Canada, V6B 4N5 Tel: (604) 684-2550 Fax: (604) 684-0916 (Agent for Service) (Check one): x Form 10-K o Form 20-K o Form 10-Q o Form N-SAR For Period Ended: July 31, 2010 o Transition Report on Form 10-K o Transition Report on Form 20-K o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: 1 PART I — REGISTRANT INFORMATION Magnus International Resources Inc. Suite 115 – 280 Nelson Street Vancouver, BC, Canada V6B 2E2 PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b- 25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form NSAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE The Registrant’s recent activities have delayed the preparation and review of its Annual Report on Form 10-K. The Registrant represents that the Form 10-K will be filed by no later than the 15th day following the date on which the Form 10-K was due. PART IV — OTHER INFORMATION The name and telephone number of person to contact in regard to this notification is: Graham Taylor 888-1494 Name Area Code Telephone Number (1) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months (or for such shorter) period that the registrant was required to file such reports) been filed? If answer is no, identify reports: x Yes o No (2) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yes x No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 Magnus International Resources Inc. Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 27, 2010 By /s/ Graham Taylor Graham Taylor President and Director 3
